TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.1 Published CUSIP Number: 87220MAA0 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 26, 2008 among ALBEMARLE MARITIME CORP. ARDEN MARITIME CORP. AVON MARITIME CORP. BIRNAM MARITIME CORP. BRISTOL MARITIME CORP. CHESTER SHIPPING CORP. DARBY NAVIGATION CORP. DOVER MARITIME CORP. ELROD SHIPPING CORP. EXETER SHIPPING CORP. FRANKFORT MARITIME CORP. GLENWOOD MARITIME CORP. HANSEN SHIPPING CORP. HENLEY MARITIME CORP. HUDSON MARITIME CORP. MONTROSE MARITIMECORP. OLDCASTLE SHIPPING CORP. RECTOR SHIPPING CORP. REMSEN NAVIGATION CORP. SHEFFIELD MARITIME CORP. SHERMAN MARITIME CORP. STERLING SHIPPING CORP. STRATFORD SHIPPING CORP. VERNON MARITIME CORP. WINDSOR MARITIME CORP., AND THE OTHER PERSONS NAMED HEREIN AS BORROWERS FROM TIME TO TIME as the Borrowers, TBS INTERNATIONAL LIMITED, as Holdings and as a Guarantor TBS SHIPPING SERVICES INC., as
